DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 22-41 are pending.
Claim 1-21 are canceled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim(s) 37 is/are directed to " A computer program product…comprises: a computer readable storage medium". That is, the computer program product is a computer readable storage medium having program codes. Applicant describes a memory by giving an open-ended list in the specification, [0066]. “a computer readable storage medium” is not explicitly or deliberately defined to include only the non-transitory embodiments in the specification. Moreover, the term " a computer readable storage medium" can encompass carrier waves. See, e.g. U.S. Patent No. 7,139,977 co1.3 11.20-24 ("In particular, the methods described herein may be implemented by a series 
Thus, claim(s) 37 is/are rejected under 35 U.S.C. 101 because, giving the claim(s) their broadest reasonable interpretation, the claimed "a computer readable storage medium" encompasses non-statutory subject matter. It is suggested to amend the recited “a computer readable storage medium” to be "a non-transitory computer readable storage medium" for overcoming the rejection.


Allowable Subject Matter
Claims 22-36 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 22 and 30 are directed to OCR error correction based on character occurrences, character positions, predefined vocabulary (lexicon) for a character, and confidence scores for a recognized character. In particular, when a recognized character is not in the predefined vocabulary, its occurrence value is incremented. 

Prior art Koo et al (US2013/0004076) and Yuan et al (US9058536) teach various aspects of correcting OCR characters. However, they do not teach all limitations recited in claims 22 and 30.

Claims 23-29 and 31-36 depend on claims 22 and 30, respectively, and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 38-41 is/are objected to as being dependent upon a respective rejected base claim, but would be allowable if a Terminal Disclaimer is filed to overcome the obvious double patenting to their respective base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/